Citation Nr: 1510360	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a blood disorder, to include hypoglycemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1971 to May 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his February 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, in a January 2014 letter, he was advised that his requested hearing had been scheduled for February 2014.  However, prior to the hearing, the Veteran submitted a statement in February 2014 in which he withdrew his request for a Board hearing.  38 C.F.R. 
§ 20.704(e) (2014).

The Board notes that service connection for hypoglycemia was previously denied in a June 1973 rating decision.  However, since such denial, the Veteran's service treatment records, which were first received in approximately February 2010, have been associated with the record.  Previously, the record was devoid of service treatment records, except for certain medical and military records related to the Veteran's discharge from service for functional hypoglycemia.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Such newly received service treatment records were in existence at the time of the June 1973 rating decision and are pertinent to the Veteran's claim.  Accordingly, the claim for service connection for a blood disorder, to include hyperglycemia, is reviewed on a de novo basis and has been recharacterized as noted on the title page of this decision.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's December 2014 Appellant's Brief and VA treatment records dating from March 2001 to January 2013, which were considered by the agency of original jurisdiction (AOJ) in the February 2013 statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Historically, the Veteran was denied service connection for functional hypoglycemia in a June 1973 rating decision because the RO found that the Veteran's functional hypoglycemia  "clearly pre-existed service, without evidence of aggravation in service beyond the pre-service level of disability."  However, as noted by the RO in the June 1973 rating decision, the Veteran's induction examination was not of record.  As indicated above, the Veteran's service medical records were associated with the claims file in February 2010.  Included with those records is the Veteran's March 1971 induction examination, which reflects no notation for hypoglycemia or functional hypoglycemia.  Indeed, the March 1971 induction examination explicitly notes that the Veteran had "no disqualifying defects."  Service treatment records show that the Veteran received medical treatment for hypoglycemia and was hospitalized for such condition from April 13, 1973 to May 7, 1973.  Additionally, a May 3, 1973 Naval Hospital record concerning the Veteran's hypoglycemia reflects the Veteran's report of episodes of lightheadedness with trembling and nervousness four to five hours after meals, which had occurred intermittently during the previous four years but which increased in number over the last few months. 

A Veteran is considered to have been in sound disorder when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such disorders as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound disorder under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Furthermore, congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

Consequently, on remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed blood disorder, to include hypoglycemia.  

Additionally, as noted above, the Veteran was hospitalized for treatment of hypoglycemia from April 13, 1973 to May 7, 1973 at the Naval Hospital in Beaufort, South Carolina.  On remand, such clinical records should be requested.  Furthermore, given the time that will pass during the processing of this remand, updated VA treatment records from January 2013 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from January 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request inpatient clinical/hospitalization records pertaining to the Veteran's hospitalization or treatment from April 13, 1973 to May 7, 1973 at the Naval Hospital in Beaufort, South Carolina.  The agency of original jurisdiction is advised that such records may be filed under the facility name rather than the Veteran's name.  
All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R § 3.159(e).

3.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his blood disorder, to include hypoglycemia.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all current diagnoses referable to a blood disorder, to include hypoglycemia.

(B)  For each currently diagnosed blood disorder, to include hypoglycemia, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed blood disorder, to include hypoglycemia, is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed blood disorder, to include hypoglycemia, is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.  The examiner should particularly consider and address, if appropriate, the Veteran's report, noted in the May 3, 1973 Medical Board Report, that episodes of lightheadedness, trembling, and nervousness were previously intermittent but had increased in number during the last few months prior to the date of the report.

(C)  If a diagnosed blood disorder, to include hypoglycemia, is not a congenital or developmental defect or disease, the examiner should state whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  The examiner should particularly consider and address, if appropriate, the Veteran's service treatment records, including records related to the May 3, 1973 Medical Board Report and any records of his hospitalization for hypoglycemia.

(i) If there is clear and unmistakable evidence that the diagnosed blood disorder, to include hypoglycemia, pre-existed service, is clear and unmistakable evidence that the pre-existing disorder did NOT undergo an increase in the underlying pathology during service?  The examiner should particularly consider and address, if appropriate, the Veteran's report, noted in the May 3, 1973 Medical Board Report, that episodes of lightheadedness, trembling, and nervousness were previously intermittent but had increased in number during the last few months prior to the date of the report.

If there was an increase in severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disorder.

(ii) If there is no clear and unmistakable evidence that a diagnosed blood disorder, to include hypoglycemia, pre-existed service, is it at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during or is otherwise directly related to service.  The examiner should particularly consider and address, if appropriate, the Veteran's service treatment records, including records related to the May 3, 1973 Medical Board Report and any records of his hospitalization for hypoglycemia.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

